Case 20-10343-LSS   Doc 3398-2   Filed 05/07/21   Page 1 of 14




            EXHIBIT A
                    Case 20-10343-LSS           Doc 3398-2        Filed 05/07/21     Page 2 of 14


2/26/2021

John Humphrey
Chair of TCC
Tort Claimants Committee
10100 Santa Monica Blvd
c/o Jason Pomerantz Pachulski Stang Ziehl & Jones LLP
Los Angeles, CA 90067
United States
                                                       INVOICE

Invoice No.:  41224-NW208048
Invoice for:  Standard Appraisal Report
Subject Name: BSA Phase I - Boy Scouts Portfolio
              See attached list




Invoice Amounts (USD):
                                          Professional Fee                      $722,600.00
                                            Plus Expenses                             $0.00
                                              Total Invoice                     $722,600.00
                                  Less Payments Received                              $0.00
                                   Total Balance Now Due                        $722,600.00

             Your payment must reference Invoice 41224-NW208048 to be applied correctly.
Please make your check payable to :                           CBRE, Inc. - Valuation and Advisory Services
                                                              Attn: Bank of America Lockbox Services
                                                              P.O Box 281620
                                                              Location code 4005
                                                              Atlanta, GA 30384-1620
                                                              United States

and return with one copy of this invoice to the above address.


For questions contact:
                                                                              Wire/ACH Instructions
Terri Kwok                                                    Bank Name:      Wells Fargo Bank
415-986-7945                                                  Address:        420 Montgomery Street
                                                                              San Francisco CA 94104
Terri.Kwok@cbre.com                                                           United States
Alisha.Wells@cbre.com                                         ABA Number:     121000248 / Swift ID: WFBIUS6S
                                                              Bank Contact:   Michelle Polcari
                                                              Telephone:      (310) 606-4792
                                                              Name on A/c:    CBRE Valuation Wire Receipts
Federal Tax ID: XX-XXXXXXX                                    General A/c:    4121248561
                                                              Reference:      41224-NW208048
                                                                              Terri Kwok
                                  Case 20-10343-LSS         Doc 3398-2       Filed 05/07/21   Page 3 of 14


Property List - 41224-NW208048

                                                                                   State / Postal   Property
Property Name            Address                     City           Subregion      Prov. Code       Gross Fee
Camp Gorsuch             22700 Camp Gorsuch Road     Chugiak        Anchorage      AK      99567         $2,900.00
(Rasmuson Scout
Reservation)
Eagle River Scout Camp   30000 Eagle River Landing   Juneau         Juneau         AK     99801          $2,900.00
                         Road
Denali High Adventure    4200 S Be Prepared Way      Matanuska-     Matanuska-     AK     99683          $2,900.00
Scout Base                                           Susitna        Susitna
                                                     Borough        Borough
Camp Horne               13633 Keenes Mill Road      Cottondale     Tuscaloosa     AL     35453          $2,900.00
Maubila Scout            2332 Camp Maubila Road      Grove Hill     Clarke         AL     36451          $2,900.00
Reservation
Camp Comer               16490 Co Road 89            Mentone        DeKalb         AL     35984          $2,900.00
Warner Scout             2109 County Road 59 2021    Prattville     Autauga        AL     36067          $2,900.00
Reservation              Camp Tukabatchee Road
Rogers Scout Reservation 38 Keenan Lake Road         Booneville     Logan          AR     72927          $2,900.00

Gus Blass Reservation    192 Scout Drive             Damascus       Conway         AR     72039          $2,900.00
[Camp Rockefeller,
Donald W. Reynolds
Scouts]
Camp De Soto             174 Camp De Soto Road       El Dorado      Union          AR     71730          $2,900.00
Camp Raymond             7709 S. Boy Scout Camp      Parks          Coconino       AZ     86018          $2,900.00
                         Road
Heard Scout Pueblo       1901 East Dobbins Road      Phoenix        Maricopa       AZ     85042          $2,900.00
Double V Scout Ranch     3801 South Kenny Road       Tucson         Pima           AZ     85713          $2,900.00
Camp Tahquitz            41700 Highway 38            Angelus Oaks   San            CA     92305          $2,900.00
                                                                    Bernardino
Firestone Scout          19001 Tonner Canyon Rd.     Brea           Orange         CA     92821          $2,900.00
Reservation
Camp Pico Blanco         41352 Palo Colorado Road    Carmel         Monterey       CA     93923          $2,900.00
Camp Royaneh             4600 Scanlon Rd.            Cazadero       Sonoma         CA     95421          $2,900.00
Hubert Eaton Scout       29485 Hook Creek Rd.        Cedar Glen     San            CA     92321          $2,900.00
Reservation [Camp                                                   Bernardino
Bighorn At Circle X
Ranch, Camp Pollock]
                                    Case 20-10343-LSS        Doc 3398-2      Filed 05/07/21   Page 4 of 14


NorCal Adventure Area      15356 Oregon Hill Road    Dobbins        Yuba           CA     95922          $2,900.00
Camp Tamarancho            1000 Iron Springs Road    Fairfax        Marin          CA     94930          $2,900.00
Camp Three Falls           12260 Boy Scout Camp Road Frazier Park   Ventura        CA     93225          $2,900.00

Boseker Scout              53155 Idyllbrook Drive     Idyllwild     Riverside      CA     92549          $2,900.00
Reservation [Camp
Emerson]
Cutter Scout Reservation   2500 China Grade Road      La Honda      San Mateo      CA     94020          $2,900.00
Camp Hi-Sierra             29211 Highway 108          Long Barn     TUOLUMNE       CA     95335          $2,900.00
Cushman Watt Scout         2333 Scout Way             Los Angeles   Los Angeles    CA     90026          $2,900.00
Center & Los Angeles
Scout Shop
Camp Chesebrough           26005 Highway 9            Los Gatos     Santa Cruz     CA     95033          $2,900.00
                                                                    and San
                                                                    Mateo
Camp Willett               Camp Willett Road          Ojai          Ventura        CA     93022          $2,900.00
Orange County Council,     2 Irvine Park Rd           Orange        Orange         CA     92862          $2,900.00
Boy Scouts of America
Camp Josepho               3000 Rustic Canyon Road    Pacific       Los Angeles    CA     90272          $2,900.00
                                                      Palisades
BSA Office                 1001 Davis Street          San Leandro   Alameda        CA     94577          $2,900.00
The William Lyon Homes     1211 E Dyer Road           Santa Ana     Orange         CA     92705          $2,900.00
Center for Scouting &
Scout Shop
Rancho Alegre              2680 Highway 154           Santa Barbara Santa Barbara CA      93105          $2,900.00
Mataguay Scout Ranch       27955 Highway 79           Santa Ysabel San Diego      CA      92070          $2,900.00
Schoepe Scout              31422 Chihuahua Valley     Warner        San Diego     CA      92086          $2,900.00
Reservation At Lost        Road                       Springs
Valley
Wente Scout Reservation    5401 Canyon Rd             Willits       Mendocino      CA     95490          $2,900.00
Donated Land               Mark Scheffel Road         Colorado      El Paso        CO     80922          $2,900.00
                                                      Springs
Charles S. McNeil          22799 North Elbert Road    Elbert        Elbert         CO     80106          $2,900.00
Peaceful Valley Scout
Ranch
Camp Alexander             2182 Co Road 96            Lake George   Park           CO     80827          $2,900.00
Frederic C Hamilton        10455 W 6th Ave            Lakewood      Jefferson      CO     80215          $2,900.00
Scout Headquarters
                                   Case 20-10343-LSS          Doc 3398-2      Filed 05/07/21   Page 5 of 14


Ben Delatour Scout       2331 County Road 68C         Red Feather     Larimer        CO    80545          $2,900.00
Ranch                                                 Lakes
San Isabel Scout Ranch   18353 State Highway 165      Rye             Pueblo         CO    81069          $2,900.00
Spanish Peaks Scout      16040 County Road 340        Walsenburg      Huerfano       CO    81089          $2,900.00
Ranch
Tahosa High Adventure    173 County Road 96           Ward            Boulder        CO    80481          $2,900.00
Base
June Norcross Webster    231 Ashford Center Road,     Ashford         Windham        CT    06278          $2,900.00
Scout Reservation        229-230 Ashford Center
                         Road, 142 Fitts Road
Edmund D. Strang Scout 278 W Side Road                Goshen          Litchfield     CT    06756          $2,900.00
Reservation
Deer Lake Scout          101 Paper Mill Road          Killingworth    Middlesex      CT    06419          $2,900.00
Reservation
Camp Sequassen           791 West Hill Road           New Hartford Litchfield        CT    06057          $2,900.00
Camp Workcoeman          169 Camp Workcoeman          New Hartford / Litchfield      CT    06057          $2,900.00
                         Rd/Cedar Lane/27 Dillion     Barkhamsted
                         Beach rd/Camp
                         Workcoeman rd/ Dillion
Akridge Scout            1910 Baden Powell Way        Dover           Kent           DE    19904          $2,900.00
Reservation
Camp Jackson Sawyer      33990 Overseas Hwy           Big Pine Key    Monroe         FL    33043          $2,900.00
Camp Flying Eagle        16009 Upper Manatee Rd.      Bradenton       Manatee        FL    34212          $2,900.00
Camp Soule               2201 Soule Road              Clearwater      Pinellas       FL    33759          $2,900.00
Camp Elmore (Seminole) 3301 SW 142nd Ave              Davie           Davie          FL    33330          $2,900.00
Baden Powell Scout       1453 Baden Powell Road       Hawthorne       Putnam         FL    32640          $2,900.00
Reservation / Camp
Shands
Camp Alafia              5515 Lithia Pinecrest Road   Lithia          Hillsborough   FL    33547          $2,900.00
Camp Owen J. Brorein     16901 BOY SCOUT RD           Odessa          Hillsborough   FL    33556          $2,900.00
St. John's River Base at 2513 Doctors Lake Drive      Orange Park     Clay           FL    32073          $2,900.00
Echockotee
Leonard & Marjorie       41940 Boy Scout Road         Paisley         Lake           FL    32767          $2,900.00
Williams Family Scout
Reservation
Wallwood Boy Scout       23 Wallwood BSA Rd           Quincy          32351          FL    32351          $2,900.00
Reservation
Camp Sidney Dew          3624 Everett Springs Road    Armuchee        Floyd          GA    30105          $2,900.00
                                    Case 20-10343-LSS          Doc 3398-2      Filed 05/07/21   Page 6 of 14


Atlanta Area Service  1800 Circle 75 Parkway           Atlanta        Cobb           GA     30339          $2,900.00
Center & Scout Shop
Woodruff Scout Camp   31 Woodruff Drive                Blairsville    Union          GA     30512          $2,900.00
Camp Benjamin Hawkins 2251 Boy Scout Rd                Byron          Peach &        GA     31008          $2,900.00
                                                                      Crawford
Camp Rainey Mountain       1494 Rainey Mountain Road Clayton          Rabun          GA     30525          $2,900.00
Bert Adams Scout Camp      218 Scout Road            Covington        Newton         GA     30016          $2,900.00
Gerald I. Lawhorn          518 Thundering Springs Rd Molena           Upson          GA     30258          $2,900.00
Scouting Base [Camp
Thunder]
Black Creek Scout          850 Poor Robin Rd.          Sylvania       Screven        GA     30467          $2,900.00
Reservation
Camp Osborn                480 Camp Osborn Road        Sylvester      Worth          GA     31791          $2,900.00
Camp Pupukea               59- 780 Pupukea Road        Haleiwa        Honolulu       HI     96712          $2,900.00
Camp Honokaia              46 - 306 Camp Honokaia      Honokaa        Hawaii         HI     96727          $2,900.00
                           Circle
Oahu Service Center &      42 Puiwa Road & 3035        Honolulu       Honolulu       HI     96817          $2,900.00
Scout Shop                 Lopeka Place
Howard H. Cherry Scout     4521 Boy Scouts Rd          Central City   Linn           IA     52214          $2,900.00
Reservation
Maytag Scout Center &      6123 Scout Trail            Des Moines     Polk           IA     50321          $2,900.00
Scout Shop
Little Sioux Scout Ranch   32977 Larpenteur Memorial   Little Sioux   Monoma         IA     51545          $2,900.00
[Camp Amikaro]             Road
Mitigwa Scout              1820 Magnolia Road          Woodward       Boone          IA     50276          $2,900.00
Reservation
Island Park Scout Camp     4355 Griffel Court          Island Park    Fremont        ID     83429          $2,900.00
Steve Fossett Center for   1218 W Adams Street         Chicago        Cook           IL     60607          $2,900.00
Scouting & Chicago
Scout Shop
Camp Robert Drake          9994 Camp Drake Rd          Fairmount      Vermilion      IL     61841          $2,900.00
Ingersoll Scout            33 Knox Rd. 650E            London Mills   Knox           IL     61544          $2,900.00
Reservation
Rainbow Scout              2600 North Winterbottom Rd Morris          Grundy         IL     60450          $2,900.00
Reservation
Camp Lakota                2050 Deep Cut Road          Woodstock      McHenry        IL     60098          $2,900.00
Tunnel Mill Scout          3913 Tunnel Mill Road       Charlestown    Clark          IN     47111          $2,900.00
Reservation
Camp Kikthawenund          7651 West 500 North         Frankton       Madison        IN     46044          $2,900.00
                                      Case 20-10343-LSS            Doc 3398-2       Filed 05/07/21   Page 7 of 14


Camp Belzer                  6102 Boy Scout Road          Indianapolis   Marion           IN     46226          $2,900.00
Golden-Burke Scout           7125 Fall Creek Road North   Indianapolis   Marion           IN     46256          $2,900.00
Service Center
Maumee Scout                 12975 W County Road 925 N Norman            Jackson          IN     47426          $2,900.00
Reservation
Anthony Wayne Scout          2282 W. 500 S.               Pleasant Lake Steuben           IN     46779          $2,900.00
Reservation
Theodore Naish Scout         1100 Martinek Lane           Bonner Springs Wyandotte        KS     66111          $2,900.00
Reservation
Dane G. Hansen Scout         1004 S Lake Rd               Kirwin         Phillips         KS     67644          $2,900.00
Reservation
Quivira Scout Ranch          1781 Road 19                 Sedan           Chautauqua      KS     67361          $2,900.00
Harry S. Frazier Jr. Scout   950 Terry Drive              Shepherdsvillle Bullitt         KY     40165          $2,900.00
Reservation [Camp
Crooked Creek]
Avondale Scout               14433 LA-10                  Clinton        East             LA     70722          $2,900.00
Reservation                                                              Feliciana
Camp Edgewood                Camp Edgewood Road           Ragley         Beauregard       LA     70657          $2,900.00
Lost Bayou Scout Camp        1771 Mountain Bayou Road     St. Landry     Evangeline       LA     71367          $2,900.00
Kinsey Scout Reservation     3492 US-171                  Stonewall      De Soto          LA     71078          $2,900.00
Camp Norse                   112 Parting Ways Road        Kingston       Plymouth         MA     02364          $2,900.00
Camp Squanto                 200 Cuttersfield Road        Plymouth       Plymouth         MA     02360          $2,900.00
Camp Norse                   Derby Pond, Partings Way     Plymouth                        MA     02360              $0.00
                             Rd., 100-122 Graffam Rd,
                             72-78 Graffan Rd 79R
                             Carver Rd., 0 Woodland-
                             Sherman, 59 Kristin Rd, 0
                             Darby Pond
H.A. Moses Scout             10 Birch Hill Road           Russell        Hampden          MA     01097          $2,900.00
Reservation
Treasure Valley Scout        394 Pleasantdale Rd          Rutland        Worcester        MA     01543          $2,900.00
Reservation
Camp Greenough               227 Pine Street              Yarmouth       Barnstable       MA     02675          $2,900.00
Henson Scout                 5700 Nanticoke Road          Rhodesdale     Dorchester       MD     21659          $2,900.00
Reservation
Camp Horseshoe               1286 Ridge Road              Rising Sun     Cecil            MD     21911          $2,900.00
Broad Creek Memorial         1929 Susquehanna Hall        Whiteford      Harford          MD     21160          $2,900.00
Scout Reservation            Road
Camp Roosevelt               45 Camp Roosevelt Road       Eddington      Multiple         ME     04428          $2,900.00
                                    Case 20-10343-LSS            Doc 3398-2   Filed 05/07/21   Page 8 of 14


Camp William Hinds /       146 Plains Rd               Raymond         Cumberland   ME     04071          $2,900.00
Messer Training Center /
Tenny River
Cole Canoe Base            1356 Greenwood Rd.          Alger           Ogemaw       MI     48610          $2,900.00
Dauch Scout Service        1776 W Warren Ave.          Detroit         Wayne        MI     48208          $2,900.00
Center [Great Lakes
Field Service]
Wood Lake Scout            10891 Withers St.           Jones           Cass         MI     49061          $2,900.00
Reservation, Camp Will
Welber & Camp Dan
Beard & Jim Bridger
D-Bar A Scout Ranch        880 E Sutton Rd.            Metamora        Lapeer       MI     48455          $2,900.00
Gerber Scout Reservation   1733 Owasippe Rd.           Twin Lake       Muskegon     MI     49457          $2,900.00

Owasippe Scout             9900 Russell Road           Twin Lake       Muskegon     MI     49457          $2,900.00
Reservation
Cuyuna Scout Camp &        County Highway 3            Cross Lake      Crow Wing    MN     56442          $2,900.00
Cuyuna Family Camp
Parker Scout Camp          21930 Paradise Road         Nisswa          Crow Wing    MN     56468          $2,900.00
Camp Wilderness            29984 Journey Trail         Park Rapids     Hubbard      MN     56470          $2,900.00
Many Point Scout Camp      33343 Many Point Scout      Ponsford        Becker       MN     56575          $2,900.00
& MP Moberg Property       Camp Road
Gamehaven Scout            5015 Simpson Rd SE          Rochester       Olmsted      MN     55904          $2,900.00
Reservation
Stearns Scout Camp         3303 County Road 44         South Haven     Stearns      MN     55382          $2,900.00
Base Camp / Peter J.       6202 Bloomington Road       St. Paul        Hennepin     MN     55111          $2,900.00
King Family Foundation
Leadership Center &
Scout Shop
Beaumont Scout             6480 Beaumont Reservation High Ridge        Jefferson and MO    63049          $2,900.00
Reservation                Dr.                                         St. Louis
S Bar F Scout Ranch        100 Highway 67            Knob Lick         St. Francois  MO    63651          $2,900.00
                                                                       and Madison
H. Roe Bartle Scout        5525 NE Scout Camp Rd       Osceola         St. Clair     MO    64776          $2,900.00
Reservation
Camp Geiger                9525 County Road 388        St. Joseph      Andrew       MO     64505          $2,900.00
Hood Scout Reservation     8065 Old Port Gibson Road   Hazlehurst      Copiah       MS     39083          $2,900.00
Camp Binachi               4434 Camp Binachi Road      Meridian        Lauderdale   MS     39301          $2,900.00
                                    Case 20-10343-LSS        Doc 3398-2         Filed 05/07/21   Page 9 of 14


Salmen Scout              27585 V Bar Road             Perkinston     Hancock         MS     39573          $2,900.00
Reservation Camp
Camp Tiak                 64 Camp Tiak Road            Wiggins        Forrest         MS     39577          $2,900.00
Melita Island Landing -   34490 US Highway 93          Big Arm        Lake            MT     59910          $2,900.00
Lots 1, 2 & 3
Camp Melita Island        Flathead Lake, MT Wilgus     Lake County    Lake            MT     59910          $2,900.00
                          Villa Site - Lot 001 - 017
Woodfield Scout           491 Woodfield Scout Trail    Asheboro       Randolph        NC     27203          $2,900.00
Preservation
East Carolina Scout       419 Boy Scout Rd             Blounts Creek Beaufort         NC     27812          $2,900.00
Reservation [Camp
Boddie / Pamlico Sea
Base, Camp Needles In
The Pines]
Camp Daniel Boone         3647 Little East Fork Rd     Canton         Haywood         NC     28716          $2,900.00
Occoneechee Scout         4637 Old Carthage Road       Carthage       Moore           NC     28327          $2,900.00
Reservation [Camp
Durant, Camp Reeves]
Camp Tuscarora            965 Scout Rd                 Four Oaks      Johnston        NC     27524          $2,900.00
Mecklenburg Scout         383 Vein Mountain Road       Nebo           McDowell        NC     28761          $2,900.00
Reservation [Camp
Grimes]
Camp John J. Barnhardt    44184 Cannon Road            New London     Stanley         NC     28127          $2,900.00
Piedmont Scout            668 Boy Scout Road           Ruthefordton   Rutherford      NC     28139          $2,900.00
Reservation
Camp Bob Hardin           805 Scout Camp Road          Saluda         Polk            NC     28773          $2,900.00
Camp Bonner North         SR 1331                      Washington     Beaufort        NC     27889          $2,900.00
Covered Wagon Scout       2911 County Road 15          Cedar Bluffs   Saunders &      NE     68015          $2,900.00
Reservation                                                           Dodge
Camp Augustine            2299 West Camp Augustine     Doniphan       Hall            NE     68832          $2,900.00
                          Road
T.L. Storer Scout         4 Adams Pond Rd              Barnstead      Belknap         NH     03218          $2,900.00
Reservation
Griswold Scout         254 Griswold Lane               Gilmanton      Belknap         NH     03837          $2,900.00
Reservation
Camp Wah-Ta-Cut        292 Blakes Hill Rd              Northwood      Rockingham      NH     03248          $2,900.00
Pierre Hoge Scout Camp Eaton Road Maple Grove Rd       Walpole        Cheshire        NH     03608          $2,900.00
- Hoge Base
                                  Case 20-10343-LSS          Doc 3398-2         Filed 05/07/21     Page 10 of 14


Joseph A. Citta Scout     221 Brookville Road        Barnegat         Ocean            NJ        08005         $2,900.00
Reservation
Roosevelt Scout           384 Watsons Mill Rd.       Elmer            Salem            NJ        08318         $2,900.00
Reservation
                          750 Waterloo Road          Stanhope         Sussex           NJ        07874         $2,900.00
Dowling Aquatic Camp      205 South James Street     Carlsbad         Eddy             NM        88220         $2,900.00
Camp Jim Murray           1100 Jim Murray Road       Hobbs            Lea              NM        88240         $2,900.00
Curtis S. Read Scout      1377 Palisades Road        Brant Lake       Warren           NY        12815         $2,900.00
Reservation                                          (Horicon &
                                                     Hague)
Camp Turrell              144 Galligan Road          Cuddebackville   Sullivan         NY        12729         $2,900.00
Camp Tri-Mount            261 Boy Scout Rd           East Jewett      Greene           NY        12424         $2,900.00
Forestburg Scout          1945 Rt. 42                Forestburgh      Sullivan         NY        12777         $2,900.00
Reservation
Floodwood Mountain        1088 Pitchfork Pond Road   Lake Clear       Franklin         NY        12945         $2,900.00
Reservation               Rollins Pond               (Tupper Lake)
Sabattis Adventure Camp   1745 Sabattis Road         Long Lake        Hamilton         NY        12847         $2,900.00
Sabattis Scout            Lows Upper Dam Road        Long Lake        St. Lawrence     NY        12847         $2,900.00
Reservation                                          (Colton)
Henderson Scout           509 Boy Scout Road         Maryland         Otsego           NY        12116         $2,900.00
Reservation
Camp Merz                 5297 W. Lake Road          Mayville         Chautauqua       NY        14757         $2,900.00
Camp Cutler               7131 Gulick Rd             Naples           Ontario          NY        14512         $2,900.00
Camp Dittmer              2228 Toll Road             Phelps           Ontario          NY        14532         $2,900.00
Agatha Durland Scout      1 Clear Lake Road          Putnam Valley    Putnam           NY        10579         $2,900.00
Reservation
Massawepie Scout Camp     65 Massawepie Lake Road    Tupper Lake      St. Lawrence     NY        12986         $2,900.00
                                                     (Piercefield)
Muskingum Valley Scout    16905 County Road 271      Coshocton        Coshocton        OH        43812         $2,900.00
Reservation
Fort Steuben Scout        79601 Adams Road           Freeport         Harrison         OH        43973         $2,900.00
Reservation
Seven Ranges Scout        7070 Meter Road NE         Kensington       Carroll          OH        44427         $2,900.00
Reservation
Dan Beard Scout           581 Ibold Road             Loveland         Clermont         OH        45140         $2,900.00
Reservation
Camp Falling Rock         12637 Houdeshell Rd        Newark           Licking          OH        43055         $2,900.00
                                  Case 20-10343-LSS         Doc 3398-2         Filed 05/07/21     Page 11 of 14


Pioneer Scout             07-371 County Road S        Pioneer          Williams       OH        43554         $2,900.00
Reservation                                                            (OH)/Hillsdale
                                                                       (MI)
Beaumont Scout            2429 Route 45 North         Rock Creek       Ashtabula      OH        44084         $2,900.00
Reservation
Camp McClintock           216 County Road 2427        Bartlesville     Osage          OK        74003         $2,900.00
Will Rogers Scout         362369 East Highway 64      Cleveland        Pawnee         OK        74020         $2,900.00
Reservation
Diamond H Scout Ranch    23181 E 920 Road             Cookson          Cherokee       OK        74427         $2,900.00
Mabee Scout Reservation  6500 E 590                   Locust Grove     Mayes          OK        74352         $2,900.00
Kerr Scout Ranch         4500 Bullet Prairie Rd       Tishimingo       Johnston       OK        73460         $2,900.00
Camp Mooney              741 Suicide Creek Rd         Camas Valley     Douglas        OR        97416         $2,900.00
Camp Meriwether          17500 Cape Lookout Road      Cloverdale       Tillamook      OR        97112         $2,900.00
                         OR-140                       Klamath Falls    Klamath        OR        97601           $500.00
Martin Scout Ranch       68001, 68003 N Fork McKay    Pilot Rock       Umatilla       OR        97868         $2,900.00
                         Creek Rd
Boy Scouts Office        2145 SW Naito Parkway        Portland         Multnomah      OR        97201         $2,900.00
Butte Creek Scout Ranch 13462 S. Butte Creek Road     Scotts Mills     Clackamas      OR        97375         $2,900.00
Camp Tuckahoe            400 Tuckahoe Rd              Dillsburg        York           PA        17019         $2,900.00
Sinoquipe Scout          677 Boy Scout Road           Fort Littleton   Fulton         PA        17223         $2,900.00
Reservation
Bashore Scout            160 Moonshine Rd             Jonestown        Lebanon        PA        17038         $2,900.00
Reservation
Trexler Scout Reservtion 288 Camp Trexler Road / PA   Kunkletown       Monroe         PA        18058         $2,900.00
(Akelaland Camp,         Route 534
Settlers Camp)
Hidden Valley Scout      268 Hidden Valley Rd         Loysville        Perry          PA        17047         $2,900.00
Reservation
Musser Scout             5505 Upper Ridge Rd          Marlborough      Montgomery     PA        18073         $2,900.00
Reservation (Camp                                     Twp
Delmont)
Camp Karoondinha         225 Thomas Dam Road          Millmont    Union               PA        17845         $2,900.00
J. Edward Mack Scout     2 Scout Lane                 Newmanstown Lancaster           PA        17073         $2,900.00
Reservation
Ockanickon Scout         5787 State Park Road         Pipersville      Bucks          PA        18947         $2,900.00
Reservation
Flag Plaza 5             1275 Bedford Avenue          Pittsburgh       Allegheny      PA        15219         $2,900.00
                                    Case 20-10343-LSS         Doc 3398-2      Filed 05/07/21     Page 12 of 14


Camp Minsi                  106 Camp Minsi Road / 437   Pocono         Monroe         PA       18346         $2,900.00
                            Service Road                Summit
Camp Olmstead               3123 Roper Hollow Road      Russell        Warren         PA       16345         $2,900.00
Hawk Mountain Scout         402 Blue Mountain Road      Schuylkill     Schuylkill     PA       17972         $2,900.00
Reservation                                             Haven
                            300 23rd St. Ext.           Sharpsburg     Allegheny      PA       15215         $2,900.00
Seven Mountains Scout       227 Sand Mountain Rd        Spring Mills   Centre         PA       16875         $2,900.00
Camp
Guajataka Scout             Road 119 KM 24.00           San Sebastian Puerto Rico     PR       00685         $2,900.00
Reservation
Cub World / Buck Hill       704 Buck Hill Road          Pascoag        Providence     RI       02859         $2,900.00
Scout Reservation
Camp Coker                  2092 Camp Coker Rd          Society Hill   Chesterfield   SC       29593         $2,900.00
Camp Reservation            615 Callahan Mtn Rd         Travelers Rest Greenville     SC       29690         $2,900.00
Property
Camp Ho Non Wah             2609 Boy Scout Rd           Wadmalaw       Charleston     SC       29487         $2,900.00
                                                        Island
Lewis & Clark Scout         31069 430th Ave             Tabor          Yankton        SD       57063         $2,900.00
Reservation
Skymont Scout               1276 Talidandaganu Road     Altamont       Grundy         TN       37301         $2,900.00
Reservation
Boxwell Reservation         1260 Creighton Lane         Lebanon        Wilson         TN       37087         $2,900.00
Camp Buck Toms              373 Camp Buck Toms Road     Rockwood       Roane          TN       37854         $2,900.00
Latimer Reservation         334 Plantation Rd.          Spencer        Van Buren      TN       38585         $2,900.00
Camp Davy Crockett          142 Scout Camp Road         Whitesburg     Hamblen        TN       37891         $2,900.00
Rees-Jones Scout Camp       11217 FM 2970               Athens         Henderson      TX       75751         $2,900.00
Griffith League Scout       424 Oak Hill Cemetery Rd    Bastrop        Bastrop        TX       78602         $2,900.00
Ranch
Lost Pines Boy Scout        785 FM 1441                 Bastrop        Bastrop        TX       78602         $2,900.00
Camp
Sid Richardson Scout        Boy Scout Rd                Bridgeport     Wise           TX       76426         $2,900.00
Ranch
Camp Don Harrington         15401 FM 1541               Canyon         Randall        TX       79015         $2,900.00
Camp Strake                 Hines Lake Road             Coldspring     San Jacinto    TX       77331         $2,900.00
Camp Wisdom                 6400 W Red Bird Lane        Dallas         Dallas         TX       75236         $2,900.00
Buffalo Trail Scout Ranch   16400 End of Ranch Road     Ft. Davis      Jeff Davis     TX       79734         $2,900.00
                            1832
                                  Case 20-10343-LSS          Doc 3398-2        Filed 05/07/21     Page 13 of 14


George W. Pirtle Scout    440 County Road 1241         Gary City      Panola          TX        75643         $2,900.00
Reservation
Cockrell Scout Service    2225 North Loop West         Houston        Harris          TX        77008         $2,900.00
Center & Houston Scout
Shop
Bear Creek Scout          125 Bear Creek Scout Rd W. Hunt             Kerr            TX        78024         $2,900.00
Reservation
Camp Sol Mayer and Sol    299 Camp Sol Mayer Road      Menard         Menard          TX        76859         $2,900.00
Mayer Ranch
Bovay Scout Ranch         3450 County Road             Navasota       Grimes          TX        77868         $2,900.00
C.W. Post Memorial        1730 FM 669A                 Post           Garza           TX        79356         $2,900.00
Scout Camp
Camp Charles F. Perry     FM 1420                      Rio Hondo      Cameron         TX        78583         $2,900.00
Mays Family Scout Ranch   3445 Fest Road               San Antonio    Bexar           TX        78264         $2,900.00
Camp Karankawa            3249 FM 1459                 Sweeny         Brazoria        TX        77480         $2,900.00
Camp Hunt                 2000 N Bear Lake Blvd        Garden City    Rich            UT        84028         $2,900.00
Hinckley Scout Ranch &    9214 East Fork Bear River    Kamas          Summit          UT        84096         $2,900.00
East Fork of the Bear     Road
Scout Reservation
Bear Lake Aquatics        4298 N Cisco Rd            Laketown         Rich            UT        84038         $2,900.00
Camp Rock Enon            292 Rock Enon Springs Road Gore             Frederick       VA        22637         $2,900.00
                                                                      County
Goshen Scout              340 Millard Burke Memorial   Goshen         Rockbridge      VA        24439         $2,900.00
Reservation               Highway
Camp William B Snyder     6100 Antioch Rd              Haymarket      Prince William VA         20169         $2,900.00
Blue Ridge Mountain       2600 Maxcreek Rd             Hiwassee       Pulaski        VA         24347         $2,900.00
Reservation
Claytor Lake              4100 Adventure Base Rd       Radford        Pulaski         VA        24141         $2,900.00
Pipsico Scout             57 Pipsico Road              Spring Grove   Surry           VA        23881         $2,900.00
Reservation
Camp Shenandoah           216 Boy Scout Lane           Swoope         Augusta         VA        24479         $2,900.00
Camp Sunrise              2052 Sunset Lake Road        Benson         Rutland         VT        05743         $2,900.00
Mount Norris Scout        83 Boy Scout Camp Road       Eden           Lamoiile        VT        05652         $2,900.00
Reservation
Camp Parsons              970 Bee Mill Road            Brinnon       Jefferson        WA        98320         $2,900.00
Camp Fife                 8370 Bumping River Road      Goose Prairie Yakima           WA        98937         $2,900.00
Fire Mountain Scout       26027 Walker Valley Road     Mount Vernon Skagit            WA        98274         $2,900.00
Camp
                               Case 20-10343-LSS      Doc 3398-2     Filed 05/07/21     Page 14 of 14


Cowles Scout           4161 N Shore Diamond Lake Newport      Pend Oreille   WA       99156         $2,900.00
Reservation            Road
Camp Thunderbird       11740 Summit Lake Road    Olympia      Thurston       WA       98502         $2,900.00
                       NW
Boy Scouts Service     3120 Rainier Avenue S     Seattle      King           WA       98144         $2,900.00
Center & Scout Shop
Cascade Scout          25600 Monroe Log Camp    Snohomish     Snohomish      WA       98290         $2,900.00
Reservation            Road
Tomahawk Scout         N1910 Scout Road         Birchwood     Washburn       WI       54817         $2,900.00
Reservation
Camp Decorah           W7520 Council Bay Road   Holmen        La Crosse      WI       54601         $2,900.00
Camp Rokilio           14404 Rokilio Road       Kiel          Manitowoc      WI       53042         $2,900.00
L.E. Phillips Scout    2900 16th Street         Rice Lake     Barron         WI       54868         $2,900.00
Reservation
Gardner Dam Scout      N2992 Gardner Dam Road   White Lake    Langlade       WI       54491         $2,900.00
Camp
Buckskin Scout         1756 Browns Creek Road   Marlinton     Pocahontas     WV       24954         $2,900.00
Reservation
Camp Mountaineer       187 Camp Mountaineer Road Morgantown   Monongalia     WV       26508         $2,900.00
Teton High Adventure   11750 South, US-89        Jackson      Teton          WY       83001         $2,900.00
Base
                                                                                      Total      $722,600.00
